United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2891
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Shane Sleister

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                              Submitted: June 11, 2018
                                Filed: July 16, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, KELLY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Shane Sleister was on federal supervised release when he got into a bar fight.
He pleaded the resulting state assault charge down to a misdemeanor and paid a fine.
At the subsequent hearing to determine whether his term of supervised release should
be revoked, Sleister admitted that his assault conviction violated the terms of his
release, and the government dismissed several other alleged violations. The district
court1 revoked Sleister’s term of supervised release. Sleister’s advisory Guidelines
range was 5 to 11 months, but the district court imposed the maximum sentence of 24
months with no supervised release to follow. Sleister appeals, claiming that the
sentence was both procedurally flawed and substantively unreasonable.

       Generally, when “reviewing a sentence for procedural error, we review the
district court’s factual findings for clear error and its application of the guidelines de
novo.” United States v. Barker, 556 F.3d 682, 689 (8th Cir. 2009). But when the
defendant fails to bring the procedural error to the district court’s attention, we will
only reverse if the district court committed a plain error that affects the defendant’s
substantial rights. United States v. Vaughn, 519 F.3d 802, 804 (8th Cir. 2008). We
review the substantive reasonableness of the sentence for abuse of discretion. United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

       Sleister first argues that the district court erred procedurally by relying on the
unproven supervised-release violations that the government dismissed. Sleister did
not raise this objection in the district court—in fact, when the district court asked if
Sleister wanted additional explanation of the sentence, he declined—so we review
only for plain error. The district court said that “the conduct requiring revocation is
associated with a high risk of new felonious conduct.” It is not clear or obvious that
the district court based its decision on anything more than the conduct—engaging in
a bar fight—that Sleister admitted. Nor is it plain that the district court was wrong
to conclude that Sleister’s assault conviction evidenced a greater risk of future crime.
There was no plain procedural error.

      Next, Sleister claims the district court imposed a substantively unreasonable
sentence. The crux of Sleister’s argument is that his assault conviction, which only


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                           -2-
resulted in a fine in state court, is unworthy of two years of incarceration. See
Feemster, 572 F.3d at 461 (noting that the district court abuses its discretion when it
commits “a clear error of judgment” in weighing the sentencing factors). Reviewing
the record before us, we disagree. Because the district court did not err in concluding
that Sleister’s assaultive behavior evidenced an increased risk of recidivism, we
cannot conclude that the district court committed a clear error of judgment when it
returned Sleister to custody for 24 months.

      Accordingly, the sentence is affirmed.
                      ______________________________




                                         -3-